DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims, submitted on 28 April 2021, have been entered herewith.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Rouille on 06 May 2021.
The claims of this application (Claims, 28 April 2021) have been amended as follows: 

BEGIN CLAIMS

--21. (Currently amended) A method of performing service request throttling in a Radio Access Network (RAN), comprising: 
determining a core network-configured threshold for a rate of service requests from a wireless device; 
measuring the rate of service requests from the wireless device; and 

wherein taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises: 
permitting a [[mobile]] wireless device to attach; 
permitting the [[mobile]] wireless device to establish a data connection with the core network which is capped or has throttled bandwidth; 
flagging certain activities by the wireless device as being anomalous, wherein an anomalous activity includes a number attach requests, detach requests or sequence of requests above a threshold and within a certain time, 
determining the wireless device performing the certain activities is a rogue device; and 
disallowing a related attachment request from the rogue device.--

--26. (Currently Amended) The method of claim 21 wherein taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises: 
permitting a [[mobile]] wireless device to attach; and 
not permitting the [[mobile]] wireless device to establish a data connection with the core network.--

21 wherein determining the device performing the certain activities is a rogue device includes considering at least one of: 
an International Mobile Subscriber Identity (IMSI); 
an International Mobile Station Equipment Identity (IMEI); 
an operating system; 
an operating system version; 
a browser; 
a browser version; 
an application name; 
an application version; 
protocols at various layers; and 
an Internet Protocol (IP) address.--

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 21, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests permitting a mobile device to attach and establish a data connection with the core network which is capped or has throttled bandwidth based upon a measured rate of requests exceeding a threshold, flagging anomalous activities by Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC NOWLIN/Examiner, Art Unit 2474